Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Williams on 4/7/2022.
The application has been amended as follows: 
In claim 1 line 29, please add after element ----; wherein 9the engaging segment of the at least one first supporting element has 10multiple engaging units;  11the movable segment of the at least one second supporting element has 12at least one stuck unit; and  13the at least one stuck unit of the movable segment of the at least one 14second supporting element engages with the engaging units of the engaging 15segment of the at least one first supporting element; wherein 3each engaging unit of each one of the at least one first supporting 4element and the at least one second supporting element is a one-way engaging 5tooth;  6the at least one stuck unit of each one of the at least one first supporting 7element and the at least one second supporting element is an engaging hole 8formed through the respective movable segment; and  9an engagement between the one-way engaging tooth and the engaging 10hole of the at least one first supporting element and the at least one second 11supporting element allows adjusting a distance between the at least one first 12supporting element and the at least one second supporting element; wherein 15the engaging segment of each one of the at least one first supporting 16element and the at least one second supporting element is a belt extending along 17the lengthwise direction of the body; and  18the movable segment of each one of the at least one first supporting 19element and the at least one second supporting element is securely disposed on 20an end of the engaging segment of the respective supporting element away from 21the fixed segment of the respective supporting element and is disposed above the 22mounting surface of the body and wherein 23each one of the at least one first supporting element and the at least one second supporting element has multiple supporting segments securely disposed 3on the mounting surface of the body at spaced intervals between the fixed 4segment and the movable segment of the respective supporting element; and  5each supporting segment of each one of the at least one first supporting 6element and the at least one second supporting element is movably connected to 7the engaging segment of the respective supporting element to hold the engaging 8segment of the respective supporting element steadily disposed above the 9mounting surface of the body----.
Please cancel claims 2 and 4-6.
In claim 3 line 1, please delete “2” and replace with ----1----.
In claim 7 line 1, please delete “6” and replace with ----1----.
In claim 11 line 1, please delete “2” and replace with ----1----.
In claim 9 line 1, please delete “2”.
In claim 10 line 1, please delete “2”.
In claim 19 line 1, please delete “2”.

Reasons for Allowance
Claims 1, 3, and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a patch with an expansion support effect having an engaging 14segment, and a movable segment, the fixed segment is disposed on the mounting 15surface of the body at one of the two opposite ends of the body along the 16lengthwise direction of the body, the engaging segment is connected to the fixed 17segment, and the movable segment is disposed on the mounting surface of the 18body away from the fixed segment;  19wherein the at least one second supporting element is disposed on the 20body along the lengthwise direction of the body, aligns with the at least one first 21supporting element, and has a fixed segment disposed on the mounting surface 22of the body at the other one of the two opposite ends of the body along the 23lengthwise direction of the body, an engaging segment connected to the fixed segment of the at least one second supporting element, and a movable segment 21disposed on the mounting surface of the body away from the fixed segment of the at least one second supporting element; and  3the engaging segment of each one of the at least one first supporting 4element and the at least one second supporting element engages with the 5movable segment of the other one of the at least one first supporting element and 6the at least one second supporting element; wherein 9the engaging segment of the at least one first supporting element has 10multiple engaging units;  11the movable segment of the at least one second supporting element has 12at least one stuck unit; and  13the at least one stuck unit of the movable segment of the at least one 14second supporting element engages with the engaging units of the engaging 15segment of the at least one first supporting element; wherein 3each engaging unit of each one of the at least one first supporting 4element and the at least one second supporting element is a one-way engaging 5tooth;  6the at least one stuck unit of each one of the at least one first supporting 7element and the at least one second supporting element is an engaging hole 8formed through the respective movable segment; and  9an engagement between the one-way engaging tooth and the engaging 10hole of the at least one first supporting element and the at least one second 11supporting element allows adjusting a distance between the at least one first 12supporting element and the at least one second supporting element; wherein 15the engaging segment of each one of the at least one first supporting 16element and the at least one second supporting element is a belt extending along 17the lengthwise direction of the body; and  18the movable segment of each one of the at least one first supporting 19element and the at least one second supporting element is securely disposed on 20an end of the engaging segment of the respective supporting element away from 21the fixed segment of the respective supporting element and is disposed above the 22mounting surface of the body and wherein 23each one of the at least one first supporting element and the at least one second supporting element has multiple supporting segments securely disposed 3on the mounting surface of the body at spaced intervals between the fixed 4segment and the movable segment of the respective supporting element; and  5each supporting segment of each one of the at least one first supporting 6element and the at least one second supporting element is movably connected to 7the engaging segment of the respective supporting element to hold the engaging 8segment of the respective supporting element steadily disposed above the 9mounting surface of the body, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
Hasson (3,971,384) discloses a surgical closure; however, Hasson does not disclose the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a patch with an expansion support effect having an engaging 14segment, and a movable segment, the fixed segment is disposed on the mounting 15surface of the body at one of the two opposite ends of the body along the 16lengthwise direction of the body, the engaging segment is connected to the fixed 17segment, and the movable segment is disposed on the mounting surface of the 18body away from the fixed segment;  19wherein the at least one second supporting element is disposed on the 20body along the lengthwise direction of the body, aligns with the at least one first 21supporting element, and has a fixed segment disposed on the mounting surface 22of the body at the other one of the two opposite ends of the body along the 23lengthwise direction of the body, an engaging segment connected to the fixed segment of the at least one second supporting element, and a movable segment 21disposed on the mounting surface of the body away from the fixed segment of the at least one second supporting element; and  3the engaging segment of each one of the at least one first supporting 4element and the at least one second supporting element engages with the 5movable segment of the other one of the at least one first supporting element and 6the at least one second supporting element; wherein 9the engaging segment of the at least one first supporting element has 10multiple engaging units;  11the movable segment of the at least one second supporting element has 12at least one stuck unit; and  13the at least one stuck unit of the movable segment of the at least one 14second supporting element engages with the engaging units of the engaging 15segment of the at least one first supporting element; wherein 3each engaging unit of each one of the at least one first supporting 4element and the at least one second supporting element is a one-way engaging 5tooth;  6the at least one stuck unit of each one of the at least one first supporting 7element and the at least one second supporting element is an engaging hole 8formed through the respective movable segment; and  9an engagement between the one-way engaging tooth and the engaging 10hole of the at least one first supporting element and the at least one second 11supporting element allows adjusting a distance between the at least one first 12supporting element and the at least one second supporting element; wherein 15the engaging segment of each one of the at least one first supporting 16element and the at least one second supporting element is a belt extending along 17the lengthwise direction of the body; and  18the movable segment of each one of the at least one first supporting 19element and the at least one second supporting element is securely disposed on 20an end of the engaging segment of the respective supporting element away from 21the fixed segment of the respective supporting element and is disposed above the 22mounting surface of the body and wherein 23each one of the at least one first supporting element and the at least one second supporting element has multiple supporting segments securely disposed 3on the mounting surface of the body at spaced intervals between the fixed 4segment and the movable segment of the respective supporting element; and  5each supporting segment of each one of the at least one first supporting 6element and the at least one second supporting element is movably connected to 7the engaging segment of the respective supporting element to hold the engaging 8segment of the respective supporting element steadily disposed above the 9mounting surface of the body, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
Christiansen et al. (10,426,474) discloses a sutureless device and methods for closing a tissue opening; however, Christiansen et al. does not disclose the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a patch with an expansion support effect having an engaging 14segment, and a movable segment, the fixed segment is disposed on the mounting 15surface of the body at one of the two opposite ends of the body along the 16lengthwise direction of the body, the engaging segment is connected to the fixed 17segment, and the movable segment is disposed on the mounting surface of the 18body away from the fixed segment;  19wherein the at least one second supporting element is disposed on the 20body along the lengthwise direction of the body, aligns with the at least one first 21supporting element, and has a fixed segment disposed on the mounting surface 22of the body at the other one of the two opposite ends of the body along the 23lengthwise direction of the body, an engaging segment connected to the fixed segment of the at least one second supporting element, and a movable segment 21disposed on the mounting surface of the body away from the fixed segment of the at least one second supporting element; and  3the engaging segment of each one of the at least one first supporting 4element and the at least one second supporting element engages with the 5movable segment of the other one of the at least one first supporting element and 6the at least one second supporting element; wherein 9the engaging segment of the at least one first supporting element has 10multiple engaging units;  11the movable segment of the at least one second supporting element has 12at least one stuck unit; and  13the at least one stuck unit of the movable segment of the at least one 14second supporting element engages with the engaging units of the engaging 15segment of the at least one first supporting element; wherein 3each engaging unit of each one of the at least one first supporting 4element and the at least one second supporting element is a one-way engaging 5tooth;  6the at least one stuck unit of each one of the at least one first supporting 7element and the at least one second supporting element is an engaging hole 8formed through the respective movable segment; and  9an engagement between the one-way engaging tooth and the engaging 10hole of the at least one first supporting element and the at least one second 11supporting element allows adjusting a distance between the at least one first 12supporting element and the at least one second supporting element; wherein 15the engaging segment of each one of the at least one first supporting 16element and the at least one second supporting element is a belt extending along 17the lengthwise direction of the body; and  18the movable segment of each one of the at least one first supporting 19element and the at least one second supporting element is securely disposed on 20an end of the engaging segment of the respective supporting element away from 21the fixed segment of the respective supporting element and is disposed above the 22mounting surface of the body and wherein 23each one of the at least one first supporting element and the at least one second supporting element has multiple supporting segments securely disposed 3on the mounting surface of the body at spaced intervals between the fixed 4segment and the movable segment of the respective supporting element; and  5each supporting segment of each one of the at least one first supporting 6element and the at least one second supporting element is movably connected to 7the engaging segment of the respective supporting element to hold the engaging 8segment of the respective supporting element steadily disposed above the 9mounting surface of the body, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
Sanders et al. (10,399,755) disclose a modular swiveling strap tie system; however, Sanders et al. does not disclose the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a patch with an expansion support effect having an engaging 14segment, and a movable segment, the fixed segment is disposed on the mounting 15surface of the body at one of the two opposite ends of the body along the 16lengthwise direction of the body, the engaging segment is connected to the fixed 17segment, and the movable segment is disposed on the mounting surface of the 18body away from the fixed segment;  19wherein the at least one second supporting element is disposed on the 20body along the lengthwise direction of the body, aligns with the at least one first 21supporting element, and has a fixed segment disposed on the mounting surface 22of the body at the other one of the two opposite ends of the body along the 23lengthwise direction of the body, an engaging segment connected to the fixed segment of the at least one second supporting element, and a movable segment 21disposed on the mounting surface of the body away from the fixed segment of the at least one second supporting element; and  3the engaging segment of each one of the at least one first supporting 4element and the at least one second supporting element engages with the 5movable segment of the other one of the at least one first supporting element and 6the at least one second supporting element; wherein 9the engaging segment of the at least one first supporting element has 10multiple engaging units;  11the movable segment of the at least one second supporting element has 12at least one stuck unit; and  13the at least one stuck unit of the movable segment of the at least one 14second supporting element engages with the engaging units of the engaging 15segment of the at least one first supporting element; wherein 3each engaging unit of each one of the at least one first supporting 4element and the at least one second supporting element is a one-way engaging 5tooth;  6the at least one stuck unit of each one of the at least one first supporting 7element and the at least one second supporting element is an engaging hole 8formed through the respective movable segment; and  9an engagement between the one-way engaging tooth and the engaging 10hole of the at least one first supporting element and the at least one second 11supporting element allows adjusting a distance between the at least one first 12supporting element and the at least one second supporting element; wherein 15the engaging segment of each one of the at least one first supporting 16element and the at least one second supporting element is a belt extending along 17the lengthwise direction of the body; and  18the movable segment of each one of the at least one first supporting 19element and the at least one second supporting element is securely disposed on 20an end of the engaging segment of the respective supporting element away from 21the fixed segment of the respective supporting element and is disposed above the 22mounting surface of the body and wherein 23each one of the at least one first supporting element and the at least one second supporting element has multiple supporting segments securely disposed 3on the mounting surface of the body at spaced intervals between the fixed 4segment and the movable segment of the respective supporting element; and  5each supporting segment of each one of the at least one first supporting 6element and the at least one second supporting element is movably connected to 7the engaging segment of the respective supporting element to hold the engaging 8segment of the respective supporting element steadily disposed above the 9mounting surface of the body, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143. The examiner can normally be reached M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARLA R PATEL/Primary Examiner, Art Unit 3786